PER CURIAM.
On June 30, 1976, following oral argument in these consolidated cases, we filed a per curiam opinion which is reported at 334 So.2d 322. Thereafter, on July 22,1976, the trial judge, in accordance with our above-mentioned opinion, entered an order containing various findings. He concluded by holding:
“That Whitener Builders, Inc., a corporation, by its authorized officers, shall issue to Ollie V. Whitener, 23 shares of stock as subscribed by her in such corporation, as fully paid.”
A certified copy of the trial judge’s order was filed in the office of the clerk of this court on July 26, 1976, thereby revesting jurisdiction in this Court in accordance with our prior opinion of June 30, 1976. Although that opinion provided that “The parties may thereupon, if they so desire, within 30 days thereafter, file such briefs and supplemental record as they deem necessary, * * * ” no such briefs nor supplemental record have been filed.
Our examination of the record reveals sufficient evidence to sustain the findings of the learned trial judge as recited in his order of July 26, 1976, and those findings are sufficient basis for the adjudicatory portion of that order hereinabove quoted. Accordingly, the final judgment here appealed, as supplemented and modified by the above-mentioned order of July 26,1976, is
AFFIRMED.
BOYER, C. J., McCORD, J., and SCHLE-GEL, LEW, Associate Judge, concur.